Citation Nr: 1222460	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-19 393	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic pseudofolliculitis barbae (PFB) with cystic acne of the face and anterior neck.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Milwaukee, Wisconsin, which granted service connection for PFB and assigned a 10 percent evaluation, effective July 17, 2007-the date on which the Veteran filed his claim for service connection.  The Veteran timely appealed his assigned evaluation.

The Veteran requested a Board hearing before a Veterans Law Judge in June 2010.  However, in October 2010, he withdrew that request.

This case was initially before the Board in June 2011, when it was remanded for further development.  

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Evidence that is received at the Board must be referred to the agency of original jurisdiction for initial consideration, unless the Veteran waives such consideration.  38 C.F.R. § 20.1304(c) (West 2002).

Following return of this appeal to the Board, the Veteran submitted an April 2012 statement with photographs of his face, which he wished to be used as evidence of his condition.  The Veteran specifically stated that he was "not waiving local jurisdiction" of the newly submitted evidence.  Given this lack of waiver of jurisdiction, the Board must remand the matter so that the agency of original jurisdiction can consider the new evidence in the first instance.  

The Veteran was afforded a VA examination in July 2011; but the newly received evidence and statement suggests that the disability may have worsened since the last examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA examination to evaluate the current severity of PFB with cystic acne of the face and neck. 

The examiner should have the opportunity to review the claims folder and any relevant records in Virtual VA.  The examiner should not review of these records.

The examiner should report all characteristics of disfigurement and the percentages of exposed and total body areas that are affected. 

3.  The agency of original jurisdiction (AOJ) should insure that the remand instructions have been completed; review the entire claims file and readjudicate the issue on appeal.  

4.  If the benefits sought on appeal remain denied, the AOJ should issue a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


